         Case 3:21-cv-00331-JWD-RLB             Document 1    06/05/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


JEFFREY TAYLOR                                  *          CIVIL ACTION
                                                *
VERSUS                                          *          DOCKET NO. 3:21-cv-331
                                                *
UNUM LIFE INUSRANCE                             *
COMPANY of AMERICA                              *
                                                *
*   *        *   *   *   *    *   *   *    *    *


                                          COMPLAINT

                                          I. PARTIES

        1.       Plaintiff, JEFFREY TAYLOR, is a person of the full age of majority, and a

resident of Baton Rouge, East Baton Rouge Parish, Louisiana.

        2.       Defendant, UNUM LIFE INSURANCE COMPANY of AMERICA

(“UNUM”), is a foreign insurance corporation authorized to do and doing business in the

State of Louisiana in this judicial district.

                                  II. JURISDICTION & VENUE

        3.       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this suit

involves questions of federal law.

        4.       Venue is proper in this district under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claim occurred in this district.
         Case 3:21-cv-00331-JWD-RLB           Document 1     06/05/21 Page 2 of 4




                                III. FACTS & ALLEGATIONS

       5.     The Group Long Term Disability Plan for Employees of Entergy Operations,

Inc. (“The Plan”) is an employee benefit plan, created, established, sponsored,

administered and funded by Entergy Operations, Inc.

       6.     Plaintiff is a former employee of Entergy Operations, Inc., and was at all

relevant times a plan participant of the Plan and at all times qualified as a beneficiary under

the Plan.

       7.     Defendant, UNUM, acted at all times as fiduciary of the Plan by virtue of

being under contract with the Plan, the Plan Administrator of the Plan, and Entergy

Operations, Inc. to act as claims administrator for the Plan, determine eligibility for

benefits under the Plan, and provide insurance for disability benefit payment obligations

under the Plan.

       8.     Among other benefits, the Plan provided disability benefits.

       9.     Plaintiff has been since prior to December 2017, remains to date and is

expected to remain indefinitely disabled from any occupation and entitled to disability

benefits under the terms of the Plan due to Alzheimer’s disease and dysfunction,

complications thereof and required medications.

       10.    Despite receiving overwhelming proof that Plaintiff remained qualified for

benefits under the plan terms, Defendant, UNUM, prematurely, arbitrarily and
         Case 3:21-cv-00331-JWD-RLB           Document 1    06/05/21 Page 3 of 4




capriciously misinterpreted the Plan’s terms and provisions and made erroneous factual

findings to deny or terminate Plaintiff’s benefits.

       11.    Plaintiff has exhausted all required administrative remedies prior to filing

this lawsuit, as UNUM’s deadline to rule on administrative appeal ended June 1, 2021, and

as of the date of the filing of this lawsuit, Plaintiff has not received a letter or other

communication from UNUM advising of its ruling on administrative appeal, and the

appeal is therefore deemed denied by applicable law, resulting in de novo court review of

the initial claim denial or termination of benefits.

       12.    Plaintiff has incurred attorney’s fees in order to pursue his right to benefits

from the Plan.

       13.    Plaintiff is entitled to judgment awarding disability benefits owed to him

under the terms of the Plan from Defendant, UNUM.

       14.    Plaintiff is entitled to judgment awarding reasonable attorney fees incurred

in his pursuit of these claims from Defendant, UNUM.
      Case 3:21-cv-00331-JWD-RLB        Document 1       06/05/21 Page 4 of 4




     WHEREFORE, Plaintiff, JEFFREY TAYLOR, prays for judgment against

Defendant, UNUM LIFE INSURANCE COMPANY OF AMERICA, as follows:

     1.   For all disability benefits due Plaintiff in the past and future under terms of

          the Plan, plus pre- and post-judgment interest;

     2.   For all reasonable attorney’s fees;

     3.   For costs of suit; and

     4.   For all other relief as the facts and law may warrant.




                                                Respectfully Submitted,

                                                       s/J. Price McNamara
                                                ____________________________
                                                J. PRICE McNAMARA (20291)
                                                10455 Jefferson Highway, Ste. 2B
                                                Baton Rouge, LA 70809
                                                Telephone: 225-201-8311
                                                Facsimile: 225-612-6973
                                                Email: price@jpricemcnamara.com
                                                Attorney for Complainant,
                                                Jeffrey Taylor
